DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Application and claims filed 9/10/2019.
Claims 1-20 have been examined and are pending.
Information Disclosure Statement (IDS)
Acknowledgement is hereby made of receipt of Information Disclosure Statements filed by applicant on 9/10/2019; 11/15/2019; 2/2/2021. 
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US 8,868,480 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other. The distinctions between the claims sets are obvious variations, and thus the claimed inventions are not patentably distinguishable. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 1, 8, 15: 
“determining, for each of a plurality of sales outlets, a probability of closing a sale (Pc), wherein Pc is a function of PS and Pb, wherein PS represents a probability of a specific sales outlet selling a product to a user interested in purchasing the product given that the sales outlet is presented to the user and wherein Pb represents a probability of the user buying the product from the sales outlet given a historical preference of the user; 
selecting, based at least in part on the probability of closing (Pc), a list of sales outlets from the plurality of sales outlets; and 
presenting, to an interested consumer the list of sales outlets 
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, these steps, as drafted, are a business decision to engage in brokerage of information; i.e. providing [presenting] a list of sales outlets, e.g. retailers or dealers, etc…, which may be of interest to consumers searching for a product and thus falling into Certain Methods of Organizing Human Activity. Examiner notes that there is no technical problem being solved and there is no technical solution presented. Furthermore, the mere nominal recitation of a generic computer implementing the method and system does not take the claim limitation out of the enumerated grouping. Thus, the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the claims (i.e.: “by a computer…”, and “a user device associated with the interested consumer.”) none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts using generic computer components, and link them to a field of use (i.e. in this case brokerage of information) or serve as extra-solution activity (e.g. display via a computer device associated with a consumer). The claimed computer components are recited at a high level of generality and are merely invoked as tools to implement the idea but are not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. 
There are no additional features which are more than generally “apply” the aforementioned concepts and link them to a field of use or are extra-solution activity to the already identified abstract idea and do not integrate the abstract idea into a practical application thereof.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to generally “apply” the aforementioned concepts via generically described computer components (e.g. by a computer) and “link” them to a field of use (i.e. brokerage of information), or as insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. a server) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
As for the dependent claims, the dependent claims do recite a combination of additional elements. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified abstract idea into a practical application thereof nor do they provide an inventive concept. 
For example, dependent claims 2 and 9 recite the following: “further comprising: receiving, via the Web application, a request from the interested consumer interested in purchasing the product, wherein the presenting is performed in response to the request from the interested consumer.” However, receiving a request before providing information is not novel nor applicant’s invention and is squarely in the realm of the aforementioned abstract idea but not significantly more than it. The mention of receiving a request via a well-known channel of communication, i.e. a web-application, does not alter this finding as such web-apps are ubiquitous since ~1999 many years before applicant’s effective date of the claimed invention.
 Therefore, the Examiner does not find that these additional claim limitations integrate the abstract idea into a practical application nor provide an inventive concept. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, are not significantly more than the already identified abstract idea. A similar finding is found for the remaining dependent claims.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception and are therefore patent ineligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).


Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-12, 15-18 are rejected under 35 U.S.C. 103 as obvious over Aued et al. (US 8,255,269 B1; hereinafter, "Aued").

Claims 1, 8: 
Pertaining to claims 1 and 8 as exemplified in the limitations of method claim 1, Aued as shown teaches the following:
A method, comprising: 
determining, by a computer for each of a plurality of sales outlets, a probability of closing a sale (Pc), wherein Pc is a function of PS and Pb, wherein PS represents a probability of a specific sales outlet selling a product to a user interested in purchasing the product given that the sales outlet is presented to the user and wherein Pb represents a probability of the user buying the product from the sales outlet given a historical preference of the user (Aued, see at least [4:4-10], [4:36-51], and [5:4-7:24], teaching e.g.:

    PNG
    media_image1.png
    35
    288
    media_image1.png
    Greyscale
; Applicant’s “Pb” reads on PrBiPj(t) which determines the probability of Buyer Bi buying product Pj within time t, which can have a range of values equal to or between 0 and 1; and V2 represents purchase or sales history.

    PNG
    media_image2.png
    34
    288
    media_image2.png
    Greyscale
; Applicant’s “Ps” reads on PrSiPj(t),  which determines the probability of each seller carrying out his or her present intention of a future sale. Further, Aued teaches: “In the preferred embodiment, the best solution maximizes the Aggregated Success Criteria Function ("ASCF") and the Aggregated Score Rate of Buyers Relative to its Selected Sellers ("ASRB/S"); Applicant’s “Pc” reads on Aued’s ASCF which is a function of PrSiPj(t) and PrBiPj(t) as well as other scores); 
selecting, by the computer based at least in part on the probability of closing (Pc), a list of sales outlets from the plurality of sales outlets (Aued, again see at least [5:50-7:24 regarding: “Selected Sellers” based on maximizing ASCF [Pc]); and 
presenting, by the computer to an interested consumer via a Web application, the list of sales outlets on a user device associated with the interested consumer (Aued, see Figs. 4A-4B a display of a list of potential sellers [sales outlets] for various selected buyers which maximizes the aggregated success criteria function; the difference between the limitation and the teachings of Aued is that Aued may not explicitly teach that he uses a “web application” to effect his display on a computer of such results/solutions. However, because such web applications were well-known to a person of ordinary skill in the art before the effective filing date of the claimed invention, e.g. since 1999 when "web application" concept was introduced in the Java programming language, the examiner finds that it would have been obvious to try using this mechanism for presentation and display of his results/solutions to his system users for all the benefits known regarding web applications, such as deployment via a web-application running on a web-browser makes it possible to deploy on a wider set of user owned hardware platforms, e.g. different computers, and thereby available for a wider audience to use the system at ostensibly lower support and maintenance costs and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.).  

Claims 2, 9:
Aued teaches the limitations upon which these claims depend. Furthermore, Aued teaches the following:
… further comprising: receiving, via the Web application, a request from the interested consumer interested in purchasing the product, wherein the presenting is performed in response to the request from the interested consumer (Aued, see at least [7:37-42] and [13:40-62], e.g.: Buyer enters request to purchase product P1 with purchasing criteria, and results/solutions are presented in response to evaluating this request: “…Buyer1 Success Criteria Function ("BlSCF"). An exemplary OC Bl/Pl or BlSCF/Bl could be: Objective: Minimize Purchase Price ("PP") of Product P1. Constraints: QT=2 units, DT<=10 days, PT=Credit Card, PB=1 (committed)…”; and “The buyers preferably enter their BSCF in their buyers database for single or multiple products…”; i.e. Buyer1 commits to purchasing 2 units of product P1 within 10days and payment terms is via credit card. And again, similar to the findings noted supra, because such web applications were well-known to a person of ordinary skill in the art before the effective filing date of the claimed invention, e.g. since 1999 when "web application" concept was introduced in the Java programming language, the examiner finds that it would have been obvious to try using this mechanism for receiving his user’s inputs to his system for all the benefits known regarding web applications, such as deployment via a web-application running on a web-browser makes it possible to deploy on a wider set of user owned hardware platforms, e.g. different computers, and thereby available for a wider audience to use the system at ostensibly lower support and maintenance costs and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious).  

Claims 3, 10, 16:
Aued teaches the limitations upon which these claims depend. Furthermore, Aued teaches the following:
… wherein Pc is determined based at least in part on features of a plurality of feature types, wherein the features of the plurality of feature types include features of a first feature type describing individual sales outlet (Xi,t) (Aued, see “SRS” score rate of individual seller relative to system), features of a second feature type describing Xi,t compared to other sales outlets (Xi,t,s) (Aued, teaches sellers are ranked by “SRS” score), features of a third feature type describing individual customer (Yc,j) (Aued, see at least “SRB” score rate of individual buyer), and features of a fourth feature type describing the interactions of a particular customer and a particular sales outlet (Yj) (Aued, see at least “V6” which is a variable representing a buyer evaluation report completed by seller in a prior transaction – e.g. Aued, see at least [4:36-6:64] e.g. “SR” score rate which comprises two main categories involving: “SRB”, “SRS”, “SRB/S”, “SRS/B”, “SRB/P”, “SRS/P”, each predicated on variables, e.g. “V1, V2, V3, V4, V5, V6… Vi”  all of which is used to calculate “ASCF” [Pc]; Applicant’s features read on these various scores and constituent variables).  

Claims 4, 11, 17: 
Aued teaches the limitations upon which these claims depend. Furthermore, Aued teaches the following:
… wherein the features of the plurality of feature types include at least a historical close rate of an individual sales outlet (Aued, [4:36-6:64] see at least “V5: This variable represents the accuracy level of purchase predictions and real purchases performed…”), a product price by the individual sales outlet (Aued, see at least [9:50-55] e.g.: “…seller's product price sensitivity analysis revealing a reduction in product prices as purchase volume increases…”), an inventory by the individual sales outlet, or a drive time between an individual customer and the individual sales outlet (Aued, e.g. seller’s product “volume”).  

Claims 5, 12, 18: 
Aued teaches the limitations upon which these claims depend. Furthermore, Aued teaches the following:
…wherein the historical close rate is determined based on a measure of historical performance of the individual sales outlet in a period of time, and wherein the measure of historical performance is defined as a number of sales by the individual sales outlet in a locality over the period of time (Aued, see at least [7:15-9:15] e.g.:  "ASCF" [Pc] is predicated upon “V3” for sellers: This variable represents the seller's previous sales history. For example, frequency of participation, frequency rate of sales, and total volume of sales by product category. Furthermore, “…The Aggregation process derives buyer and seller grouping rules that maximizes system objectives.…Members can be grouped, for instance, by product or category of products, demographics (e.g., location [locality], sex, age, etc.), objectives (e.g., minimize purchase price, minimize delivery time, or maximize sales volume), sensitivities (e.g., all sellers whose unit prices of a product decreases by increment of purchase volume), SR ranges, etc…or all buyers committed to buying product X and living in region [locality] Y…”).  
Although Aued teaches the above limitations, and he teaches location or region [locality] by which a seller and or buyer may be grouped, he may not explicitly teach such grouping is associated with a user’s [e.g. a buyer’s] search parameter. However, because Aued teaches buyers and sellers may enter constraints, and a grouping is type of constraint, the Examiner finds that there is motivation to try allowing Aued’s users to enter constraints such as region or location (i.e. the locality associated with a customer search parameter of the Web application) because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.

 Claim 15:
Pertaining to claim 15, Aued teaches the following:
A computer program product comprising a non-transitory computer-readable medium storing instructions translatable by a processor to perform: determining, for each of a plurality of sales outlets, a probability of closing a sale (P,), wherein P, is a function of PS and Pb, wherein PS represents a probability of a specific sales outlet selling a product to a user interested in purchasing the product given that the sales outlet is presented to the user and wherein Pb represents a probability of the user buying the product from the sales outlet given a historical preference of the user; selecting, based at least in part on the probability of closing (P,), a list of sales outlets from the plurality of sales outlets; receiving, via a Web application, a request from an interested consumer interested in purchasing the product; and in response to the request from the interested consumer, presenting, to the interested consumer through the Web application, the list of sales outlets on a user device associated with the interested consumer (rejected commensurate with the rejection of claims 1, 2, 8, and 9 as such claims contain comparable limitations to those claimed herein).  

Claims 6, 7, 13, 14, 19, 20 are rejected under 35 U.S.C. 103 as obvious over Aued et al. (US 8,255,269 B1; hereinafter, "Aued") in view of Stepaniants et al. (US 10,152,458 B1; hereinafter, "Stepaniants").

Claims 6, 13, 19:
Although Aued teaches the limitations upon which this claim depends, including calculation of probabilities of buyers buying a particular good/service and probabilities of sellers selling the same, etc… which may be based on historical data, he may not delve into the minutia of statistically testing such hypothesis including use of data over various recent durations. However, regarding such features, Aued in view of Stepaniants teaches the following:
… wherein the period of time is 45 days (Stepaniants, see at least [23:14-16]: “For example, user data 208 indicative of forty-five days of previous interactions of a client device 102 with an experiment state may be used”).  
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Stepaniants which is applicable to a known base device/method of Aued to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Stepaniants to the device/method of Aued such that the historical data considered by Aued for a seller’s history was 45 days because Stepaniants is reasonably pertinent to the statistical techniques of Aued and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Claims 7, 14, 20:
Aued/Stepaniants teach the limitations upon which these claims depend. Furthermore, as shown, Aued teaches the following: … wherein the historical close rate is determined based on counts of sales and leads within [either] 60 miles drive distance of the individual sales outlet, a designated market area average, or a geographic boundary average (Aued, see at least [4:36-6:64] and [9:5-28], e.g. “V3”: This variable represents the seller's previous sales history. For example, frequency of participation, frequency rate of sales, and total volume of sales by product category; and sellers may be grouped by location or region [a geographical boundary average]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/Michael J Sittner/
Primary Examiner, Art Unit 3622